Citation Nr: 0843531	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to VA educational assistance under the provisions 
of 38 U.S.C. § 3012(a)(1)(C).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

According to information received from the appellant, he 
served on active duty from December 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the RO that denied 
the appellant's claim for educational assistance under 
Chapter 30, Title 38, United States Code (the Montgomery GI 
Bill).  The appellant challenges the RO's decision only to 
the extent that it denied so-called "Category 2" 
entitlement under 38 U.S.C. § 3012(a)(1)(C).


FINDINGS OF FACT

1.  According to information received from the appellant, he 
served on active duty from December 1965 to September 1967.

2.  The appellant is not shown to have reenlisted or 
reentered on a period of active duty after October 19, 1984.


CONCLUSION OF LAW

The appellant's claim for VA educational assistance under 38 
U.S.C. § 3012(a)(1)(C) lacks legal merit.  38 U.S.C.A. § 3012 
(West 2002 & Supp. 2007); 38 C.F.R. § 21.7044 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish eligibility for VA 
educational assistance under the provisions of 38 U.S.C. 
§ 3012(a)(1)(C).  In support of his claim, he cites 
information obtained from VA which states, in part, that:

[v]eterans not on active duty on Oct. 19, 1984, 
may be eligible under Category 2 if they served 
. . . two continuous years of active duty AT 
ANY TIME followed by four continuous years in 
the Selected Reserve beginning within one year 
of release from active duty.

See Department of Veterans Affairs, FEDERAL BENEFITS FOR VETERANS 
AND DEPENDENTS 35 (2008) (emphasis added).

The information cited by the appellant is incomplete.  The 
binding statutory provision governing so-called "Category 
2" entitlement provides, in pertinent part, that a veteran 
who was not on active duty on October 19, 1984 is eligible 
for benefits only if he "reenlists or reenters on a period 
of active duty after October 19, 1984 . . . ."  38 U.S.C.A. 
§ 3012(a)(1)(C)(ii) (West Supp. 2007) (emphasis added).  If 
he does, and he meets certain other requirements (i.e., he 
serves at least two years of continuous active duty on or 
after July 1, 1985 and then serves at least four continuous 
years in the Selected Reserve within one year of completion 
of the prescribed period of active duty (subject to certain 
exceptions)), he may be found eligible for Chapter 30 
benefits.  Id. § 3012(a)(1)(C)(iii) (emphasis added).  See 
also 38 C.F.R. § 21.7044(b)(4)(ii) (2008) (to the same 
effect).

In the present case, the appellant is not shown to have 
reenlisted or reentered on a period of active duty after 
October 19, 1984.  The information he obtained from VA, and 
cites in support of his claim, is not binding in law, and it 
is well established that the Board cannot grant educational 
assistance benefits based upon the failure of U.S. Government 
employees to provide accurate information regarding the 
requirements for eligibility.  See, e.g., Harvey v. Brown, 6 
Vet. App. 416, 424 (1994) (even assuming that VA has an 
obligation to provide veterans with accurate information 
about Chapter 30 benefits, "the remedy for breach of such an 
alleged obligation cannot involve payment of benefits where 
the statutory eligibility requirements for those benefits are 
not met").  Because there is no statutory or regulatory 
authority whereby the Board can grant the appellant's claim, 
his appeal must be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


